Citation Nr: 1425376	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-34 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than March 22, 2007, for the grant of service connection for coronary artery disease/ischemic heart disease, status post myocardial infarction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from August 1969 to February 1972, and from October 1974 to October 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2011 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted service connection for coronary artery disease and assigned an effective date of March 22, 2007.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally speaking, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (2002); 38 C.F.R. § 3.400 (2013).  

In cases involving presumptive service connection due to herbicide exposure, however, there is an exception to the effective date provisions.  VA has issued special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the Nehmer case.  38 C.F.R. § 3.816 (2013); see also Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Admin., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816.  

A "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(b)(2).  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010. See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(3).  

Most relevant here, 38 C.F.R. § 3.816(c)(1) provides that if VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.

As the Veteran served in the country of Vietnam during the Vietnam War era, he is a "Vietnam veteran" and a "Nehmer class member" as defined in the law.  38 C.F.R. § 3.307(a)(6).  

He has been diagnosed as suffering from, and service-connected for, coronary artery disease/ischemic heart disease.  He has a "covered herbicide disease."

In January 1983, the Veteran sought service connection for a heart disability.  The RO denied his claim in a May 1983 rating decision.  He filed a notice of disagreement in March 1984, and the RO issued a statement of the case in October 1984.  The Veteran filed a substantive appeal in November 1984.  The Board issued a decision denying service connection for a heart disability in November 1985.  

The Board's November 1985 denial of his claim for service connection for a heart disability occurred within the dates defined by 38 C.F.R. § 3.816(c)(1).  This denial renders the Veteran eligible for an effective date earlier than otherwise allowed under 38 C.F.R. § 3.400.

Two interrelated questions remain before an earlier effective date can be established.  First, was the November 1985 Board denial for the same covered herbicide disability as is now service-connected?  Second, what is the earliest date that it is ascertainable that the Veteran was diagnosed as suffering from coronary artery disease?  Remand is required to answer these questions.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete VA treatment records from all indicated sources and associate them with the claim file.  

2.  Contact the Veteran and request authorization and consent to release information to VA for any private treatment provider who has treated the Veteran's heart disabilities since his separation.  

Inform the Veteran that, in the alternative, he may obtain and submit any private records himself.  

3.  After completion of the above ordered development, obtain an opinion from an appropriate medical professional as to the earliest onset of the Veteran's coronary artery disease.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  If the examiner determines that such an opinion cannot be offered without examining the Veteran, then schedule him for an appropriate examination.

Regardless of whether an examination is performed, the examiner is to answer the following questions:

a)  What is the earliest date that it is ascertainable that the Veteran began suffering from coronary artery disease or ischemic heart disease?

b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's February 1981 hospitalization and treatment for paroxysmal atrial fibrillation is a sign of the onset of ischemic heart disease or coronary artery disease?  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



